Name: Commission Regulation (EEC) No 1610/86 of 27 may 1986 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 142/ 10 Official Journal of the European Communities 28 . 5 . 86 COMMISSION REGULATION (EEC) No 1610/86 of 27 May 1986 on the supply of various lots of butteroil as food aid Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 "laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (6), as last amended by Regulation (EEC) No 3826/85 Q ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organizations of the market in milk and milk products (4), as last amended by Regulation (EEC) No 1335/86 (*), and in particular Article 6 (7) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 900 tonnes of butteroil to be supplied fob, cif or free at desti ­ nation : HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply but ­ teroil as food aid on the special terms set out in Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 May 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . 0 OJ No L 54, 23. 2. 1985, p. 2 . (3) OJ No L 29, 4. 2 . 1986, p. 3 . (4) OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 119, 8 . 5 . 1986, p. 19 . (*) OJ No L 142, 1 . 6 . 1983, p. 1 . 0 OJ No L 371 , 31 . 12 . 1985, p. 1 . 28 . 5 . 86 Official Journal of the European Communities No L 142/11 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient UNRWA 0 3. Country of destination Lebanon 4. Stage and place of delivery cif Beirut or cif Lattakia (5) 5. Representative of the recipient (3)  6. Total quantity 180 tonnes 7. Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks French 9. Specific characteristics  10. Packaging 0 11 . Supplementary markings on the packaging TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES' 12. Shipment period Before 15 August 1986 13. Closing date for the submission of tenders 23 June 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 31 August 1986 7 July 1986 15. Miscellaneous (4) (5) (6) No L 142/ 12 Official Journal of the European Communities 28 . 5 . 86 Description of the lot B 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient UNRWA (2) 3 . Country of destination Syria 4. Stage and place of delivery cif Lattakia 5. Representative of the recipient (3)  6. Total quantity 75 tonnes 7. Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Irish 9. Specific characteristics  10 . Packaging 0 11 . Supplementary markings on the packaging TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATTAKIA' 12. Shipment period Before 31 July 1986 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 OC") 28 . 5. 86 Official Journal of the European Communities No L 142/13 Description of the lot C D 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient UNRWA (2) 3 . Country of destination Jordan Israel 4. Stage and place of delivery cif Aqaba cif Ashdod 5. Representative of the recipient (3) 6 . Total quantity 155 tonnes 390 tonnes 7. Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Dutch German 9. Specific characteristics 10 . Packaging 0 11 . Supplementary markings on the packaging TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA' ASHDOD' 12. Shipment period Before 15 August 1986 1 3 . Closing date for the submission of tenders 23 June 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 31 August 1986 7 July 1986 15. Miscellaneous on No L 142/14 Official Journal of the European Communities 28 . 5. 86 Description of the lot E 1 . Programme : 1985 (Reserve) (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 7 February 1986 2. Recipient 3 . Country of destination » Republic of Cape Verde 4. Stage and place of delivery cif Praia 5. Representative of the recipient Empresa PÃ ºblica de Abastecimento (EMPA) CP 104  tel . : 249 305  Telex : 54 EMPA CV (Agents aux Ports : Agencia Nacional de viagens) 6. Total quantity 100 tonnes 7. Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks United Kingdom 9. Specific characteristics  10. Packaging 5 kilograms 11 . Supplementary markings on the packaging 'DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA Ã REPÃ BLICA DE CABO VERDE' 12. Shipment period Before 15 July 1986 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : I (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the intervention agency of the United Kingdom in accordance with Article 15 of Regulation (EEC) No 1354/83 (*) 28 . 5. 86 Official Journal of the European Communities No L 142/ 15 Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) UNRWA Supply Division  PO Box 70  A  1400 Vienna Telex 135310. (3) The successful tenderer shall contact the beneficiary without delay so as to determine the neces ­ sary shipping papers . (4) Commission Delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, p. 4. (*) At the recipient's choice . (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certificate . Q In new bunged metal drums, coated inside with food can varnish or having been subject to a procedure giving equivalent guarantees, of 1 90 to 200 kg (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof.